— Appeal from an amended order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered September 29, 2003. The amended order, among other things, granted defendants’ motion for summary judgment dismissing the claims for stigma damages, consisting of diminution of property values, of plaintiffs Charlene Whipple, James Whipple, Philip Livingston and Rebecca Livingston.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in amended decision at Supreme Court. Present — Pigott, Jr., P.J., Hurlbutt, Kehoe, Lawton and Hayes, JJ. [See 2003 NY Slip Op 51345(U) (2003).]